Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered August 18, 2005, convicting him of robbery in the first degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction for robbery in the first *686degree is unpreserved for appellate review (see CPL 470.05 [2]; Penal Law § 160.15; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Nieves, 37 AD3d 277 [2007]; People v Trotter, 24 AD3d 127 [2005]; cf. People v Quinn, 186 AD2d 691, 692 [1992]).
Contrary to the defendant’s contention, he was not deprived of the effective assistance of counsel (see People v Flores, 84 NY2d 184, 187 [1994]; People v Williams, 15 AD3d 244 [2005]).
The remaining contentions raised in the defendant’s main brief and in his supplemental pro se brief, to the extent that they are not based on matters dehors the record and are thus reviewable on direct appeal, are without merit. Miller, J.P, Dillon, McCarthy and Chambers, JJ., concur.